DETAILED ACTION
This non-final action is in response to application filed on 02/15/2019. Claims 1-20 are pending, with claims 1, 9 and 17 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019 and 03/20/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2012/0297484, published Nov. 22, 2012) and Hines et al. (US 2011/0296524, published Dec. 1, 2011).

establishing a reference outbound email volume rate for a user account (Srivastava abstract, One or more baselines can be established for a user's online account to determine a normal usage pattern for the account by the user ( e.g., frequency of incoming/outgoing emails, text messages, etc.));  
5monitoring the user account (Srivastava par. 37, online user account can be monitored (e.g., periodically or continually) for activity related to one or more activity segments associated with the baseline) to determine a current outbound email volume rate (Srivastava par. 48, a frequency statistic can represent a subset of an activity segment, such as a mean value for a daily number of outgoing communications, or merely outgoing emails); 
determining a risk score based on the current outbound email volume rate and the reference outbound email volume rate (Srivastava par. 38, comparing the activity segment value to the baseline value to determine a deviation); 
determining potential compromised user account if the risk score exceeds a threshold risk score (see Srivastava par. 41, If the activity segment value meets (e.g., or exceeds) the threshold value (YES at 306), the online user account can be identified at potentially compromised).  
Srivastava does not explicitly disclose:
buffering outgoing emails of the user account;  
10analyzing the buffered outgoing emails against one or more factors indicative of a probability of the buffered outgoing emails comprising spam; and 

Hines teaches:
buffering outgoing emails of the user account  (see Hines Fig. 2, email 110 are analyzed in Campaign Module 114; Hines par. 20, service manager module 108 may be configured to provide an email service to manage communication of email 110 via the network 106, such as to compose the email 110, send the email 110, receive the email 110, view the email, and so on);  
10analyzing the buffered outgoing emails against one or more factors indicative of a probability of the buffered outgoing emails comprising spam (see Hines Fig. 3, procedure 300 for analyzing emails to detect a spam campaign); and 
responsive to analysis of the buffered outgoing emails against the one or more factors indicating that the user account is potentially compromised, quarantine the user account and prevent outbound mail from being delivered from the user account (see Hines Fig. 3, Perform one or more actions responsive to the indication that the similar emails have a likelihood of being involved in a spam campaign at 306-308; Hines par. 43, the campaign module 114 may be configured to prevent communication of one or more of the similar emails from the service provider 102, quarantine user accounts, and so on).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Srivastava with the teaching of Hines for buffering outgoing emails of the user account if the risk score exceeds a threshold 
One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting spam campaigns and/or perform actions in response to this detection.

As per claim 2, Srivastava as modified discloses the method of claim 1. Srivastava does not explicitly disclose:
delivering the buffered outgoing emails responsive to analysis of the buffered outgoing emails against the one or more factors indicating that the user account is not potentially compromised.  
Hines teaches:
delivering the buffered outgoing emails responsive to analysis of the buffered outgoing emails against the one or more factors indicating that the user account is not potentially compromised (Hines par. 20, service manager module 108 may be configured to provide an email service to manage communication of email 110 via the network 106, such as to compose the email 110, send the email 110, receive the email 110, view the email, and so on; Hines par. 34, email campaigns that are mainly generated via "good" user accounts 206(1)-206(3) may be ignored).  

One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting spam campaigns and/or perform actions in response to this detection.

As per claim 3, Srivastava as modified discloses the method of claim 1. Srivastava further disclose:
allowing delivery of buffered outgoing emails of the user account if the risk score is less than the threshold risk score (see Srivastava par. 41, If the activity segment value does not meet (e.g., or exceed) the threshold value (NO at 306), the online user account can continue to be monitored, not taking corrective action to sanitize the account).  

As per claim 8, Srivastava as modified discloses the method of claim 1. Srivastava does not explicitly disclose:
5the one or more factors comprises a length of subject lines of the buffered outgoing emails.  
Hines teaches:

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Srivastava with the teaching of Hines for using the one or more factors comprises a length of subject lines of the buffered outgoing emails. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting spam campaigns and/or perform actions in response to this detection.

Claims 9-11 and 16 are system claims reciting similar subject matters to those recited in the method claims 1-3 and 8 respectively, and are rejected under similar rationale.
Srivastava further discloses a system (Srivastava Fig. 6, system 600) comprising: 
a processor (Srivastava Fig. 6, processing unit 616); 
a data bus coupled to the processor (Srivastava par. 71, Components of computing device 612 may be connected by various interconnects, such as a bus); and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for 

Claims 17-19 are system claims reciting similar subject matters to those recited in the method claims 1-3 respectively, and are rejected under similar rationale.
Srivastava further discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for (Srivastava par. 66, Storage 620 may also store other computer readable instructions to implement an operating system, an application program, and the like).

As per claim 20, Srivastava as modified discloses the method of claim 17. Srivastava does not explicitly disclose:
5 the one or more factors comprises at least one of: a number of unique domains to which the buffered outgoing emails are addressed, an alphabetization of destination addresses for the buffered outgoing emails, a user's use of one or more email clients to send the buffered outgoing emails, a measure of the number of destination addresses of the buffered outgoing emails which are freemail accounts, and a length of subject lines of the buffered outgoing emails.  
Hines teaches:
the one or more factors comprises at least one of: a number of unique domains to which the buffered outgoing emails are addressed, an alphabetization of destination addresses for the buffered outgoing emails, a user's use of one or more email clients to 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Srivastava with the teaching of Hines for using the one or more factors comprises a length of subject lines of the buffered outgoing emails. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting spam campaigns and/or perform actions in response to this detection.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2012/0297484, published Nov. 22, 2012), Hines et al. (US 2011/0296524, published Dec. 1, 2011) and Cheng et al. (US 8,291,024, published Oct. 16, 2012).
As per claim 4, Srivastava as modified discloses the method of claim 1. Srivastava does not explicitly disclose:
the one or more factors comprises a number of unique domains to which the buffered outgoing emails are addressed.  
Cheng teaches:
the one or more factors comprises a number of unique domains to which the buffered outgoing emails are addressed (see Cheng 4:30-33, counting the number of 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Srivastava with the teaching of Cheng for using the one or more factors comprises a number of unique domains to which the buffered outgoing emails are addressed. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of identifying a suspected spam email message.

Claim 12 is system claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2012/0297484, published Nov. 22, 2012), Hines et al. (US 2011/0296524, published Dec. 1, 2011) and Gruper et al. (US 2006/0075048, published Apr. 6, 2006).
As per claim 5, Srivastava as modified discloses the method of claim 1. Srivastava does not explicitly disclose:
the one or more factors comprises an alphabetization of destination addresses for the buffered outgoing emails.  
Gruper teaches:
the one or more factors comprises an alphabetization of destination addresses for the buffered outgoing emails (Gruper par. 58, the names of the addressees are 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Srivastava with the teaching of Gruper for using the one or more factors comprises a number of unique domains to which the buffered outgoing emails are addressed. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of identifying a suspected spammer.

Claim 13 is system claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2012/0297484, published Nov. 22, 2012), Hines et al. (US 2011/0296524, published Dec. 1, 2011) and Chasse et al. (US 2018/0367488, published Dec. 20, 2018).
As per claim 6, Srivastava as modified discloses the method of claim 1. Srivastava does not explicitly disclose:
the one or more factors comprises a 30user's use of one or more email clients to send the buffered outgoing emails.  
Chasse teaches:
the one or more factors comprises a 30user's use of one or more email clients to send the buffered outgoing emails (Chasse par. 19, bot/mailing list detection program 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Srivastava with the teaching of Chasse for using the one or more factors comprises a 30user's use of one or more email clients to send the buffered outgoing emails. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of identifying a suspected spammer.

Claim 14 is system claim reciting similar subject matters to those recited in the method claim 6, and is rejected under similar rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2012/0297484, published Nov. 22, 2012), Hines et al. (US 2011/0296524, published Dec. 1, 2011) and Buss (US 2008/0222425, published Dec. 20, 2018).
As per claim 7, Srivastava as modified discloses the method of claim 1. Srivastava does not explicitly disclose:
the one or more factors comprises a measure of the number of destination addresses of the buffered outgoing emails which are freemail accounts.  
Buss teaches:
a large amount of spam is routed through the free email-accounts (Buss par. 63).

One of ordinary skilled in the art would have been motivated because it offers the advantage of identifying a suspected spam email.

Claim 15 is system claim reciting similar subject matters to those recited in the method claim 7, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8533270 B2; Advanced Spam Detection Techniques
The subject invention provides for an advanced and robust system and method that facilitates detecting spam. The system and method include components as well as other operations which enhance or promote finding characteristics that are difficult or the spammer to avoid and finding characteristics in non-spam that are difficult for spammers to duplicate. 
US 20060288076 A1; Method And Apparatus For Maintaining Reputation Lists Of IP Addresses To Detect Email Spam

US 20050021649 A1; Prevention Of Outgoing Spam
The subject invention provides for a system and method that facilitates detecting and preventing spam in a variety of networked communication environments. In particular, the invention provides several techniques for monitoring outgoing communications to identify potential spammers. Identification of potential spammers can be accomplished at least in part by a detection component that monitors per sender at least one of volume of outgoing messages, volume of recipients, and/or rate of outgoing messages. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANG DO/Primary Examiner, Art Unit 2492